DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 6/4/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 8, 9-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pati (Tetrahedron 69 (2013) 2167-2174) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) and Kimura (JP 2011/026376, Machine translation)
Regarding Claim 1, 8, and 15-18, Pati et al. teaches the following compound:

    PNG
    media_image1.png
    251
    522
    media_image1.png
    Greyscale



The compound of Pati et al. comprises a triphenylamine moiety which is a donor group which is used to restrict charge recombination, prevent aggregation and enhance the molecular rigidity, reduce vibration induced by non-radiative decays, and simultaneously increase solubility in common organic solvents [page 2167 bottom right of page, and page 2168 top left of page].
Pati et al. is silent on the compound of claim 1.
Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], the Dhk4 portion showed more red-shifted and broadened absorption spectra owing to the enhanced co-planarity between its donor and π-bridge moiety, allowing for higher solar cell efficiency [Abstract]

    PNG
    media_image2.png
    240
    1182
    media_image2.png
    Greyscale



Since Pati et al. and Estrella et al. are both concerned about the rigidity of a donor group for a compound used in dye sensitized solar cells, where the donor group of Estrella et al. is varied, and  Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the triphenylamine species of Pati et al. with the acridine Dhk4 of Estrella et al. in order to provide a compound for a solar cell which has improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract].
Within the combination above, modified Pati et al. is silent on Ar2 and Ar3 are methyl groups
Kimura et al. teaches the following heterocyclic compound [0039] comprising an acridine group which comprises a formula where Ar2 and Ar3 are methyl groups.
Since modified Pati et al. teaches a acridine group which comprises ethyl groups, it would have been obvious to one of ordinary skill in the art before the filling of the invention modify the ethyl groups of modified Pati et al. with the methyl groups, as shown by Kimura et al., as it is merely the selection of conventional alkyl groups for acridine derivatives in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 9,  within the combination above modified Pati et al. is silent on an organic photoelectric device comprising: a first electrode; a second electrode facing the first electrode; and
an organic material layer comprising one or more layers between the first electrode and the second electrode,
wherein the one or more layers of the organic material layer comprise the heterocyclic compound of Claim 1.
Kimura et al. teaches an organic photoelectric device comprising: a first electrode; a second electrode facing the first electrode; and
an organic material layer comprising one or more layers between the first electrode and the second electrode,
wherein the one or more layers of the organic material layer comprise a heterocyclic compound [0042-0043].
Since both Pati et al. and Kimura et al. teach an acridine type compound for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the acridine compound of claim 1 in the organic layer of Kimura et al. as it is merely the selection of a conventional dyes for solar cell compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 11, within the combination above, modified Pati et al. teaches wherein the organic material layer comprises a photoactive layer,
the photoactive layer comprises an electron donor material and an electron acceptor material, and the electron donor material comprises the heterocyclic compound [see rejection above]
Regarding Claim 12, within the combination above, modified Pati et al. teaches wherein the electron donor and the electron acceptor constitute a bulk heterojunction (BHJ) [see rejection above]
	Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pati (Tetrahedron 69 (2013) 2167-2174) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) and Kimura (JP 2011/026376, Machine translation) as applied above in addressing claim 1, in further view of Lin (WO2017/107573, Machine translation)
Regarding Claim 5 and 8, within the combination above, modified Pite et al. is silent on EW of claim 5, Lin et al. teaches a molecule which comprises end units “A” [0007] where “A” can be the following functional groups:


    PNG
    media_image3.png
    122
    130
    media_image3.png
    Greyscale



Group A are located at ends of the molecule of Lin et al. and is used to make the compound have strong visible light absorption capacity, high charge transport performance and appropriate electronic energy level, for a solar cells [0052-0053]

Within the combination above, the following compound is taught:

    PNG
    media_image4.png
    177
    296
    media_image4.png
    Greyscale



	Claim 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pati (Tetrahedron 69 (2013) 2167-2174) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) and Kimura (JP 2011/026376, Machine translation) as applied above in addressing claim 1, in further view of Mitsui (US Pub No. 2006/0191567)
	Regarding Claim 10, within the combination above, modified Pati et al. is silent on wherein the organic material layer comprises a photoactive layer, the photoactive layer has a bilayer thin film structure comprising an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer comprises the heterocyclic compound.
	Mitsui et al. teaches an image sensor used with a photoelectric conversion device [0044] comprising an organic layer which comprises an n-type layer and a p-type layer in a bulk heterojunction 
	Since modified Pati et al. teaches a photoelectric conversion device with a acridine type compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Pati et al. in the device of Mitsui et al. as it is merely the selection of a known photoelectric material which utilizes acridine type compounds in the art and one or ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 13, within the combination above, modified Pati et al. teaches an organic image sensor comprising the organic photoelectric device of claim 9 [See rejection above].
Regarding Claim 14, within the combination above, modified Pati et al. teaches an electronic device comprising the organic image sensor of claim 13 [See rejection above].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726